United States Court of Appeals
                      For the First Circuit


No. 09-1196

              IN RE PHARMACEUTICAL INDUSTRY AVERAGE
                    WHOLESALE PRICE LITIGATION

                          M. JOYCE HOWE,

                      Plaintiff, Appellant,

                                v.

                         LEROY TOWNSEND,

                       Plaintiff, Appellee.


                           ERRATA SHEET

     The opinion of this Court issued on November 20, 2009, is
amended as follows:

     On page 15, line 6, "January 16, 2006" should be "January
30, 2006".